DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022, has been entered. 

Reasons for Allowance
Claims 1-4, 6-12, and 15-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The present invention is drawn to an interactive pet device with a treat platform, a camera directed towards a pet viewing area, and control hardware that responds to a received command to cause the treat dispenser to dispense a treat onto a treat platform, and a ramp for transporting the treat from the treat platform to a treat access area. Additionally, the present invention claims a spring-loaded hinge bias which biases the treat platform into a horizontal position and when downward pressure is placed on the second end of the ramp, the treat slides from the platform onto the ramp. The prior art of Davis (US 9226477) teaches a treat platform which is viewable but not physically accessible by the pet, a camera directed towards a pet viewing area, a treat dispenser to deliver a treat to the dispensing area, and a logic system which delivers a treat to the treat platform after receiving a command. The prior art of Trottier (US 20160007565) teaches an actuator configured to move the treat from the treat platform to an area accessible by the pet. However, the prior art does not teach the combined limitations of the claimed invention, specifically, the ramp being connected to the spring-biased treat platform such that movement of the second part of the ramp prompts the treat to move off the treat platform, nor would it be obvious to make such a modification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647